Name: Commission Regulation (EEC) No 1013/87 of 8 April 1987 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 87 Official Journal of the European Communities No L 95/9 COMMISSION REGULATION (EEC) No 1013/87 of 8 April 1987 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency Article 2 The invitation to tender shall be published on 10 April 1987. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of IROMA, Rua Padre Antonio Vieira n? 1 , Lisboa, Portugal . A copy of the invitation to tender shall be sent without delay to the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Portuguese intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3826/85 (*) laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The first series of tenders must reach IROMA at the central office, Rua Padre Antonio Vieira n? 1 , Lisboa, Portugal not later than 2 p.m. (local time) on 23 April 1987. Subsequent series of tenders must be lodged by 2 p.m. (local time) on :  20 May 1987,  9 June 1987,  24 June 1987,  23 July 1987,  10 September 1987,  24 September 1987.HAS ADOPTED THIS REGULATION : Article 1 The Portuguese intervention agency, ' Instituto Regulador e Orientador de Mercados Agricolas ; hereinafter referred to as 'IROMA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  approximately 3 1 50 tonnes of extra virgin olive oil ,  approximately 2 350 tonnes of fine virgin olive oil,  approximately 1 300 tonnes of ordinary olive oil ,  approximately 700 tonnes of virgin lampante olive oil . Approximately one-seventh of each quality of this quan ­ tity will be put on sale each month together with any unsold quantity from the previous invitations to tender. Article 4 1 . With regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : Virgin lampante olive oil :  up to 5 ° acidity : increase of Esc 485,80 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Esc 485,80 for each degree or fraction of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Esc 531,34 for each degree or fraction of degree above 8 ° . (') UJ NO 172, JU . y . 1*66, p. .5U2.V&amp;6. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 331 , 28 . 11 . 1978, p. 13 . (4) OJ No L 348 , 30. 12. 1977, p. 46 . Is) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 95/ 10 Official Journal of the European Communities 9 . 4. 87 IROMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Esc 3 050 per 100 kilograms. Article 5 Not later than two days after the expiry of each time limit laid down for the submission of tenders, IROMA shall send the Commission a list, without -mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the proce ­ dure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by IROMA not later than the seventh day of each month following that during which the tenders were submitted. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Esc 400 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President